         Case 1:16-cr-10343-ADB Document 637 Filed 12/20/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                               )
                                                       )      Crim. No. 16-10343-ADB
               v.                                      )
                                                       )
SUNRISE LEE,                                           )
                                                       )
                       Defendant.                      )


                    GOVERNMENT'S OPPOSITION TO DEFENDANT
                LEE’S MOTION TO SEVER PURSUANT TO FED.R.CRIM. 14

       The Defendant Lee requests that the Court sever her trial from that of her codefendants

on three separate grounds: (1) risk of prejudicial “spillover”; (2) financial hardship; and (3)

antagonistic defenses. For the reasons set forth below, Lee’s motion should be denied.

                                          Legal Standard

       It is well-established that, as a rule, “persons who are indicted together should be tried

together.” United States v. O’Bryant, 998 F.2d 21, 25 (1st Cir. 1993). Indeed, “there is a

preference in the federal system for joint trials of defendants who are indicted together” because

joint trials promote efficiency and “serve the interests of justice by avoiding the scandal and

inequity of inconsistent verdicts.” Zafiro v. United States, 506 U.S. 534, 537 (1993) (internal

quotations and citations omitted). However, the Federal Rules of Criminal Procedure recognize

that, in some instances, a joint trial may prejudice one of the parties. Thus, Federal Rule of

Criminal Procedure 14 (hereinafter, “Rule 14”) provides:

               If the joinder of offenses or defendants in an indictment, an
               information, or a consolidation for trial appears to prejudice a
               defendant or the government, the court may order separate trials of
               counts, sever the defendants' trials, or provide any other relief that
               justice requires.


                                                  1 
 
         Case 1:16-cr-10343-ADB Document 637 Filed 12/20/18 Page 2 of 7



       Despite this potential remedy, a party seeking severance must clear a high hurdle. See

O’Bryant, 998 F.2d at 25. The Supreme Court has instructed that, when defendants properly

have been joined . . . a district court should grant a severance under Rule 14 only if there is a

serious risk that a joint trial would compromise a specific trial right of one of the defendants, or

prevent the jury from making a reliable judgment about guilt or innocence.” Zafiro, 506 U.S. at

539 (emphasis added). Echoing this sentiment, the First Circuit has stated that a defendant

seeking a separate trial can succeed only by “making a strong showing of evident prejudice.”

O’Bryant, 998 F.2d at 25 (citing cases). As if the bar were not high enough, severance is

especially disfavored when defendants are involved in a conspiracy, as in this case. See, e.g.,

United States v. Celestin, 612 F.3d 14, 19 (1st Cir. 2010); United States v. Pena-Lora, 225 F.3d

17, 33 (1st Cir. 2000).

                                  Lee’s Role in the Conspiracy

       The indictment in this case charges Lee with the racketeering conspiracy based upon her

role as a Regional Sales Manager and National Sales Director for Insys. Lee attempts to

minimize her role in the conspiracy, but she is in fact similarly situated to several other

defendants in the case who performed distinct functions for Insys.

       Not only did Lee manage sales representatives in the Midwest region who were

responsible for two of the most prolific prescribers of Subsys (Practitioners 3 and 6), Lee

engaged in an extremely unprofessional relationship with one of them – Practitioner 6. Despite

Lee’s claims to the contrary, the evidence will show that she dealt extensively with the Insys

Reimbursement Center (IRC), and also supervised others who dealt with the IRC, and was fully

engaged in the scheme to use the Insys Speaker Program (ISP) to bribe medical practitioners.




                                                  2 
 
         Case 1:16-cr-10343-ADB Document 637 Filed 12/20/18 Page 3 of 7



       It is not unusual in broad conspiracy cases that members of a conspiracy have specific

roles, and may have limited or no involvement in certain acts committed pursuant to the

conspiratorial agreement by other members of the conspiracy. However, the evidence will show

that Lee was enthusiastically engaged in all facets of the conspiracy. Therefore, there is no

“prejudicial” spillover. All the acts of her coconspirators were reasonably foreseeable to her.

                                           ARGUMENT

       Lee’s argument for severance rests primarily on two grounds, prejudicial spillover and a

claim of antagonistic defense. The former argument is one that is often made, but is rarely

successful. The First Circuit has been clear that to prevail on a claim of prejudicial spillover, “a

defendant must prove prejudice so pervasive that a miscarriage of justice looms.” United States

v. Pierro, 32 F.3d 611, 615 (1st Cir. 1994); United States v. Cancel-Lorenzana, 28 F.Supp.3d

138, 140 (D. Puerto Rico 2014). A defendant must also overcome “the dual presumptions that a

jury will capably sort through the evidence and will follow limiting instructions from the court.”

Cancel-Lorenzana at 140, citing, United States v. Turner, 93 F.3d 276, 284 (7th Cir. 1996).

       Lee fails to identify a single piece of evidence that would not be admissible against her in

a separate trial. The fact that a joint trial with her codefendants may result in a larger volume of

evidence does not prejudice her where that very same evidence would be admissible against her

in a separate trial. Thus, Lee’s failure to conduct such an analysis clearly demonstrates the

weakness of her claim.

       The case at bar involves six defendants charged in a single count indictment. As such,

this case is outside the heartland of the majority of cases addressing severance issues where

lengthy indictments charging multiple offenses against various defendants raise the danger of

prejudicial spillover. Because Lee has not identified a single piece of evidence that would not be



                                                  3 
 
           Case 1:16-cr-10343-ADB Document 637 Filed 12/20/18 Page 4 of 7



admissible against her in a severed trial, her claims are conclusory in nature and thus do not

suffice to overcome the presumption in favor of joinder. United States v. Baltas, 236 F.3d 27, 33

(1st Cir. 2001), citing, United States v. Neal, 36 F.3d 1190, 1204 (1st Cir. 1994). As the First

Circuit noted in United States v. Boylan, 898 F.2d 230, 246 (1st Cir.), cert. denied, 498 U.S. 849

(1990),

          There is always some prejudice in any trial where more than one offense or
          offender are tried together – but such “garden variety” prejudice, in and of itself,
          will not suffice.
Id. at 246.
          “[A] quantum of prejudice … typifies virtually any multi-defendant trial—and

that sort of prejudice clearly does not justify a severance.” Id. United States v. Pierro,

32 F.3d 611, 615 (1st Cir. 1994) (abrogated on other grounds) (defendant and fifteen co-

defendants were charged with conspiracy to participate in a racketeering enterprise,

participating in a racketeering enterprise, and money laundering). “To prevail on a

[spillover claim], a defendant must prove prejudice so pervasive that a miscarriage of

justice looms.”

          “Spillover’ arguments, particularly in conspiracy cases, where almost all of the

evidence is relevant to all of the alleged co-conspirators, are normally insufficient to

prove ‘prejudice so pervasive that a miscarriage of justice’ would occur shall severance

not be granted.” United States v. LiCausi, 167 F.3d 36, 49 (1st Cir.1999) (internal

citations and quotations omitted) (“[S]ince all three defendants were charged as

coconspirators, almost all of the evidence relating to other defendants was relevant to,

and therefore independently admissible in the prosecution's case against Fogerty. As we

have said, this circumstance precludes a spillover argument.”).



                                                    4 
 
         Case 1:16-cr-10343-ADB Document 637 Filed 12/20/18 Page 5 of 7




        Lee also alleges that a severance is warranted because her defense is antagonistic

to that of her codefendants. District courts can sever defendants’ trials or provide other

relief “if there is a serious risk that a joint trial would compromise a specific trial right of

one of the defendants, or prevent the jury from making a reliable judgment about guilt or

innocence.” United States v. DeCologero, 530 F.3d 36, 52 (1st Cir. 2008) (quoting Zafiro

v. United States, 506 U.S. 534, 539 (1993)). “[D]efenses are not antagonistic merely

because they are not congruent.” United States v. Floyd, 740 F.3d 22, 36 (1st Cir. 2014).

“In order to gain a severance based on antagonistic defenses, the antagonism… must be

such that if the jury believes one defendant, it is compelled to convict the other

defendant.” Id. (quoting United States v. Peña-Lora, 225 F.3d 17, 33 (1st Cir. 1993)); see

also United States v.DeCologero, 530 F.3d at 53 (holding that severance was not

warranted where one defendant’s testimony did not implicate or preclude acquittal of the

other defendants); United States v. Tejeda, 481 F.3d 44, 55 (1st Cir. 2007) (holding that

antagonistic defenses can require severance when those defenses are truly irreconcilable

or at least substantially incompatible); United States v. Yefesky, 994 F.2d 885, 897 (1st

Cir. 1993) (“[T]he tension between defenses must be so great that a jury would have to

believe one defendant at the expense of another.”). Blame-shifting alone is insufficient to

mandate severance; “mere fingerpointing among co-defendants, i.e., the familiar ‘he did

it, not I’ defense- normally is not sufficient grounds for a severance.” United States v.

Tiem Trinh, 665 F.3d 1, 19 (1st Cir. 2011) (quoting Peña Lora, 225 F.3d at 33)).

        In DeCologero, defenses were not mutually antagonistic because they were

neither “truly irreconcilable” or “substantially incompatible” in a case charging RICO,


                                                   5 
 
         Case 1:16-cr-10343-ADB Document 637 Filed 12/20/18 Page 6 of 7



robbery, firearm offenses, and other charges. 530 F.3d at 52. One defendant (Paul A.)

testified that he used to deliver drugs but stopped after he was indicted for organized

crime activity. His primary defense was that the government’s witness was from a

different faction of the organized crime family and thus motivated to lie. The other

defendants claimed that they had engaged in no criminal wrongdoing.

       Severance is improper where two defendants both claim that they are innocent

and each accuses the other of the crime, Zafiro v. United States, 506 U.S. 534, 538–40

(1993). As discussed above, when multiple defendants are named in a single indictment,

severance should not be granted unless “there is a serious risk that a joint trial would

compromise a specific trial right of one of the defendants, or prevent the jury from

making a reliable judgment about guilt or innocence.” Id. “Mutually antagonistic

defenses are not prejudicial per se. Moreover, Rule 14 does not require severance even if

prejudice is shown[.]” Id.

       Lee claims that the “antagonism” among defendants arises from the tension

between Insys management and a “rogue” sales staff. See Affidavit of Peter Horstmann

at ¶19. However, all defendants including Lee were part of management. As discussed

above, the evidence will show that Lee embraced the management strategy dictated by

Kapoor and others and passed that strategy on to her sales staff. Thus, her defense cannot

be antagonistic to that of her codefendants to the extent that if a jury believed her defense

they would have to convict one or more of her codefendants.

       Finally, Lee raises financial hardship as a basis for a severance. Lee cites no

cases in support of the proposition that a severance is warranted because a joint trial

would create a financial hardship. Again, Lee cannot show that her alleged financial

                                                  6 
 
         Case 1:16-cr-10343-ADB Document 637 Filed 12/20/18 Page 7 of 7



hardship would compromise a specific trial right of one of the defendants, or prevent the

jury from making a reliable judgment about guilt or innocence.

                                    CONCLUSION

       For the reasons set forth above, Defendant’s Motion To Sever should be denied.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Fred M. Wyshak, Jr.
                                                     Fred M. Wyshak, Jr.
                                                     K. Nathaniel Yeager
                                                     David G. Lazarus
                                                     Assistant U.S. Attorneys




                                                7 
 
